Citation Nr: 0615767	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  99-23 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include a seizure disorder.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for Paget's syndrome.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to May 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  

In a September 1998 rating decision, the RO denied service 
connection for residuals of a head injury, including a 
seizure disorder.  In July 1999, the veteran submitted a 
notice of disagreement with the RO's decision, and the RO 
issued a Statement of the Case in September 1999.  The 
veteran perfected his appeal of that issue in October 1999.  

In a November 1999 rating decision, the RO denied 
compensation pursuant to 38 U.S.C.A. § 1151 for Paget's 
syndrome.  The veteran submitted a notice of disagreement 
with the RO's decision in December 1999.  

In November 2000, the veteran testified at a hearing before 
the undersigned Veterans Law Judge in support of his claim of 
service connection for residuals of a head injury.  

In January 2001, the Board remanded the matter for additional 
evidentiary development and due process considerations, 
including the issuance of a Statement of the Case with 
respect to the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for Paget's syndrome.  See Manlincon v. 
West, 12 Vet. App. 238 (1999) (holding that where a notice of 
disagreement is filed, but a Statement of the Case has not 
been issued, the Board must remand the claim so that a 
Statement of the Case may be issued).

In March 2001, while the matter was in remand status, the RO 
issued a Statement of the Case to the veteran addressing the 
issue of entitlement to compensation under 38 U.S.C.A. § 1151 
for Paget's syndrome.  In April 2001, the veteran perfected 
his appeal of this issue by means of his submission of a VA 
Form 9.  On his VA Form 9, the veteran requested a hearing 
before a Veterans Law Judge at the RO.  He has not yet been 
afforded his requested hearing on this claim.  As set forth 
in more detail below, therefore, a remand of this matter is 
now required.  


FINDINGS OF FACT

1.  The veteran's service medical records are negative for 
complaints or findings of a head injury or a seizure 
disorder.  

2.  The record contains no competent evidence that the 
veteran's current seizure disorder was present during 
service, within the first post-service year, or is causally 
related to his active service or any incident therein.


CONCLUSION OF LAW

Residuals of a head injury, including a seizure disorder, was 
not incurred during active service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. 3.307, 3.309 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in a November letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also advised the veteran to 
identify any additional information that he felt would 
support his claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  

Similarly, the Board finds that the veteran has not been 
prejudiced by any timing deficiencies in the VCAA 
notification letter he received.  In that regard, because the 
rating decision on appeal which denied the veteran's claim 
was dated prior to the enactment of the VCAA, the veteran 
obviously could not have received a pre-decision VCAA notice.  
The Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran for several reasons.  The 
VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board.  After 
affording the veteran the opportunity to respond, the RO 
reconsidered the veteran's claim as evidenced by the January 
2006 Supplemental Statement of the Case (SSOC).  It is also 
noted that the veteran is represented and has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  

Most recently, in March 2006, the RO provided the veteran 
with a letter intended to satisfy the requirements set forth 
by the Court in Dingess/Hartman.  The Board notes that the 
veteran has not responded to this letter.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the veteran's service medical records are on 
file.  In addition, in light of the veteran's contentions, 
and pursuant to the Board's January 20001 remand, the RO made 
multiple attempts to obtain additional service medical and 
personnel records pertaining to the veteran.  A review of the 
record indicates that these multiple attempts were 
unsuccessful.  Based on the unambiguous responses received 
from the service department, the Board finds that it is 
reasonably certain that such records either do not exist or 
are no longer available and that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(b)(3) 
(West 2002); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The Board also notes that the record contains indications 
that the veteran was awarded disability benefits from the 
Social Security Administration (SSA) in the late 1970's, 
after he was diagnosed as having schizophrenia and a seizure 
disorder.  The veteran has also identified several private 
medical facilities where he claims to have been treated from 
the late 1970's for hallucinations, paranoia and a seizure 
disorder.  

Although the RO has not attempted to obtain any of these 
records, the Board finds that a remand for such action is not 
necessary.  As set forth below, the veteran's service medical 
records are negative for notations of a head injury or a 
seizure disorder.  Given that fact, the Board finds that any 
records from SSA and private medical facilities, dated more 
than a decade after the veteran's separation from active 
service, could contain no information which would be 
pertinent to the veteran's claim.  That is, in the absence of 
service medical records showing an injury or disease in 
service, any post-service medical records would be of 
extremely limited probative value.  

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).  As explained 
below, however, the veteran has presented no competent 
medical evidence of an in-service injury or disease and none 
is evident from the service medical records.  In the absence 
of such evidence, an examination is not necessary.  Any 
physician rendering an opinion of necessity would be required 
to rely on the veteran's own statement as to what transpired 
in service.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value.  See e.g. Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395- 396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

Factual Background

The veteran's service medical and personnel records are 
negative for complaints or findings of a head injury or a 
seizure disorder.  

In December 1966, he was counseled regarding alcohol 
problems.  In February 1967, he was referred for psychiatric 
evaluation at a hospital in Frankfurt, Germany.  The 
evaluation report notes that the veteran had had three 
Article XV's for attempted larceny, breaking restriction, and 
refusing to report for duty.  The veteran reportedly failed 
to accomplish any job assigned to him and had very little 
respect for his superiors.  The diagnosis was emotional 
instability reaction manifested by immaturity, hostility, 
poor judgment, social incompatibility, and poor motivation 
for military duty.  The examiner recommended that the veteran 
be administratively discharged from service.  The Board notes 
that the examination report is entirely negative for 
complaints or findings of a head injury.  

At the veteran's February 1967 service discharge medical 
examination, he completed a report of medical history, 
endorsing numerous complaints, including frequent or severe 
headaches.  He denied a history of dizziness, fainting 
spells, epilepsy, or fits.  The veteran's head and neurologic 
system were normal on clinical evaluation.  

In August 1979, the veteran submitted an application for VA 
compensation benefits, seeking service connection for a 
psychiatric disability.  His application is silent for any 
mention of a seizure disorder or a head injury.  

In support of his claim, the veteran submitted medical 
records from a private mental health facility, dated from 
November 1977 to July 1979.  In pertinent part, these records 
show that in November 1977, the veteran sought treatment for 
psychiatric symptoms.  At his initial evaluation, he reported 
that in 1975, he had taken an overdose of LSD and had 
thereafter experienced flashbacks with audio hallucinations 
as well as nervousness and trouble sleeping.  The veteran was 
diagnosed as having chronic undifferentiated schizophrenia, 
residual type, secondary to drug abuse by history.  
Subsequent records from this facility show that the veteran 
received treatment on a regular basis.  He was given various 
medications during the course of his treatment, including 
Dilantin, apparently for seizures.  

The veteran was afforded a VA medical examination in December 
1979, at which he reported that he had become an abuser of 
alcohol and LSD while in service.  He indicated that in 
approximately 1970 or 1971, he became mentally ill, 
experiencing hallucinations and delusions.  In addition, the 
veteran indicated that several years ago, he began to have 
seizures and was prescribed Dilantin.  He denied a history of 
injury.  The diagnoses were schizophrenic reaction and 
seizure disorder.  

In a January 1980 rating decision, the RO awarded nonservice-
connection pension benefits.  Service connection for a 
psychiatric disorder was denied.

In May 1998, the veteran submitted a claim of service 
connection for residuals of a head injury, including a 
seizure disorder.  Specifically, he claimed that in April 
1967, he had sustained a head injury in a traffic accident 
with 3/4 ton truck.  He stated that he had hit his head on the 
steering wheel in the accident and thereafter complained to 
an MP that he felt dizzy and his head hurt, but he was 
ignored.  Two days later, he claimed that he was evaluated by 
a psychologist, but was never told the result of the 
examination.  The veteran indicated that he was then given 
papers and advised that if he did not sign them, he could be 
court martialed.  He indicted that he signed the papers and 
was discharged from service.  The veteran indicated that he 
began having seizures in 1975 and felt that they had been 
caused by the in-service head injury.  

At his November 2000 hearing, the veteran testified that he 
began having seizures in service on approximately April 6, 
1966.  He indicated that on that day, he had had been driving 
a 3/4 ton truck when a Volkswagen pulled in front of him, 
causing an accident.  He indicated that some glass hit him on 
the head in the accident.  The veteran indicated that he lost 
consciousness as a result of the accident, which he felt was 
a seizure.  He acknowledged that he was not treated following 
the accident, but that two days later, he was evaluated by a 
doctor, given an Article 15, and discharged from service.  
The testified that approximately two years after his 
separation from service, he again began to experience 
seizures.  

In a January 2005 statement, the veteran indicted that during 
the second week of March 1967, he had an accident while 
driving a 3/4 ton truck.  He indicated that he was not treated 
immediately afterwards.  After he began to experience 
headaches, the veteran indicated that he was referred for a 
mental health evaluation.  He was then told that he could 
either choose a court martial or a section 8 discharge.  He 
indicated that he agreed to a section 8 discharge so he would 
no lose his benefits.  After returning home, the veteran 
indicated that he began suffering from seizures in the mid 
1970's.  He indicated that he was diagnosed as having a 
cranial hairline fracture and a seizure disorder.  

Recent VA clinical records show that the veteran continues to 
receive treatment for a seizure disorder as well as 
schizophrenia.  These records note that the veteran has had a 
history of schizophrenia, diagnosed in 1977, and a seizure 
disorder, diagnosed in 1979.  

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including epilepsies, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

Analysis

The veteran essentially claims that he sustained a head 
injury in service which resulted in a seizure disorder.  

As set forth above, however, the veteran's service medical 
records are entirely negative for any indication that he 
sustained a head injury during service.  These records are 
likewise negative for complaints or findings of a seizure 
disorder during service.  In fact, the Board notes that the 
post-service medical records show that the veteran was not 
diagnosed as having a seizure disorder until approximately 
1979, more than a decade after his separation from active 
service.  In addition, there is no indication in the evidence 
of record that any medical professional has related the 
veteran's current seizure disorder to his active service or 
any incident therein.  Absent such evidence, the Board finds 
that service connection for a head injury, including a 
seizure disorder, is not warranted.  

In reaching this decision, the Board points out that it has 
carefully considered the veteran's recent assertions to the 
effect that he sustained a head injury in service.  As 
delineated above, the details of that claimed head injury, as 
relayed by the veteran, have varied.  Thus, the Board finds 
that the contemporaneous records are entitled to more 
probative weight than the recollections of the veteran of 
events which occurred decades previously.  The negative 
clinical and documentary evidence in service and thereafter 
is clearly more probative than the remote assertions of the 
veteran made in the context of a claim for benefits.  In that 
regard, the Board notes that the service medical records, the 
veteran's August 1979 original claim for VA benefits, and the 
medical records received in support of that claim, are all 
entirely negative for any mention of an in-service head 
injury.  The fact that the contemporaneous records do not 
provide subjective or objective evidence that supports the 
veteran's recent contention that he experienced an in-service 
head injury is persuasive evidence against the claim.

Similarly, the Board has considered the veteran's lay 
assertions that he sustained a head injury and seizure in 
service which led to the development of a seizure disorder; 
however, the Board must assign his assertions little 
probative weight as there is no indication of record to 
indicate that the veteran has any specialized education, 
training, or experience on which to base his medical 
conclusions.  Cf. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for residuals of a head injury, including a 
seizure disorder.  The benefit of the doubt doctrine is not 
for application where the clear weight of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for residuals of a head 
injury, including a seizure disorder, is denied.  


REMAND

On his April 2001 VA Form 9, the veteran requested a personal 
hearing before a Veterans Law Judge at the RO in connection 
with his claim of entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for Paget's syndrome.  The veteran has not 
yet been afforded his requested hearing.  

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2005).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2005), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  In order to 
ensure full compliance with due process requirements, 
therefore, the RO must schedule such a hearing.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 
20.703, 20.704, 20.904 (a)(3) (2005).

In addition, in its January 2001 remand, the Board directed 
the RO to issue a VCAA notice with respect to the issue of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for Paget's syndrome.  A review of the record indicates that 
such letter has not yet been issued.  While the RO sent a 
letter in December 2004 regarding the claim, such letter only 
addressed the information and evidence needed to substantiate 
and complete a claim for service connection, and failed to 
provide notification with respect to the veteran's 1151 
claim.  To ensure that the veteran is not prejudiced, the 
Board finds that further notification is necessary in this 
case.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004); see also Stegall v. West, 11 Vet. App. 
268 (1998)..  



Accordingly, this case is remanded for the following actions:

1.  The RO send an appropriate letter to 
the veteran and his representative to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations, as 
well as the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), with respect to the 
claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for 
Paget's syndrome.  

2.  The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the RO.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2005).


The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


